Luke, J.
Henry Crenshaw, the movant here, was jointly indicted, tried and convicted along with three other defendants for manufacturing intoxicating liquor. Every question raised by the record in this case has been passed upon in the case of Crenshaw v. State, No. 21197, ante. Therefore, we hold in the case at bar that the evidence supports the verdict, that none of the special grounds discloses reversible error, and that the trial judge did not err in overruling the motion for a new trial as amended.

Judgment affirmed.


Broyles, C. J., ■ concurs. Bloodworth, J., absent on account of illness.